Order, entered November 30, 1964, setting aside verdict in favor of plaintiff against defendant Masol Realty Corporation, directing a new trial as to said defendant and directing dismissal of the complaint as against the codefendents enumerated therein, unanimously affirmed, with $50 costs and disbursements as between plaintiff and defendant Masol Realty Corporation to abide the event, and without costs and disbursements as to that part of the appeal directed against codefendants. Concur — Botein, P. J., Eager, Capozzoli, Tilzer and MeGivern, JJ.